DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 06/23/2020.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun et al. (Pub. No. US 2012/0287719).
	Regarding claims 1, 9,16,  Mun et al. disclose a semiconductor memory device (Figure 1) comprising: 
	a memory block including a plurality of sub-blocks (Figure 1, 100); 
	a read/write circuit ([0008]) configured to perform a read operation and a write operation of data on the memory block ([0003]); 
	a randomizer (Figure 1, 600) configured to receive original data, and to randomize the received data and then transfer the randomized data to the read/write circuit ([0044],[0070]), 
	wherein the randomizer (Figure 4) includes:
	seed table storage (Figure 4, 810) configured to store a plurality of seed tables respectively corresponding to the plurality of sub-blocks, and to generate a seed, based on sub-block information of the original data ([0042],[0046]); 
	a random sequence generator ([0008]) configured to generate a random sequence, based on the seed generated by the seed table storage ([0010],[0013]); and 
	an operating component configured to generate random data, based on the random sequence and the original data ([0010],[0042]).
 	Regarding claims 2, 10, 20, Mun et al. disclose wherein the sub-block comprises a set of cell strings sharing a drain select line or a source select line in the memory block (Figure 3).  

	Regarding claims 4, 12, 18, Mun et al. disclose wherein the seed table storage is configured to select and output any one of seeds included in the selected seed table, based on a page offset included in the page address ([0055]).  
	Regarding claims 5, 13, Mun et al. disclose wherein the random sequence generator is configured as any one of a linear feedback shift register ([0063], a Pseudo-Noise (PN) random sequence generator, and a Cyclic Redundancy Check (CRC) generator ([0063]).  
	Regarding claims 6, 14,19, Mun et al. disclose wherein the operating component is configured to generate the random data by performing an exclusive-OR (XOR) ([0063]) operation on the random sequence and the original data.  
	Regarding claims 7, 15, Mun et al. disclose  further comprising a derandomizer (Figure 1, 600) configured to receive random data from the semiconductor memory device, and to derandomize the received random data.  
	Regarding claim 8,Mun et al. disclose wherein the derandomizer is configured to generate a seed, based on sub-block information of the random data, and to derandomize the random data, based on the generated seed (ABSTRACT,[0019]).  
block.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827